Citation Nr: 1526668	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  09-48 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss disability. 

3. Entitlement to an increased rating for a shell fragment wound (SFW) of the right lumbar area, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi, where the RO granted service connection for PTSD and assigned a 30 percent rating, effective September 2009.  In an April 2012 rating decision, the RO increased the Veteran's PTSD rating to 50 percent, effective from September 2009.

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In an October 2013 decision, the Board denied that Veteran's claims for service connection for bilateral hearing loss and an increased rating for a shell fragment wound.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims, and by a December 2014 Order, the Court vacated the decision and remanded it for adjudication pursuant to the Joint Motion for Remand.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for bilateral hearing loss and an increased rating in excess of 10 percent for a shell fragment wound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).

The Veteran's initial rating claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained service treatment and VA treatment records.  The Veteran was afforded various VA medical examinations throughout the course of this appeal.  Taken together, the Board finds that the VA examinations are adequate, as they are based on consideration of the Veteran's prior medical history, and described his PTSD in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

The Veteran has not identified any other relevant evidence that has not been requested or obtained. The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Higher Evaluation

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

In a March 2010 rating decision, service connection for PTSD was granted and a 30 percent rating was assigned, effective September 21, 2009.  In an April 2012 rating decision, the RO increased the Veteran's disability rating to 50 percent.  The Veteran seeks a higher evaluation for his service-connected PTSD.  

The Veteran was afforded a VA examination in February 2010.  He complained of flashbacks, intense recollections of war, nightmares, sleep disruption, irritability, avoidance, decreased activity, social isolation, decreased concentration, and hypervigilance.  He also reported visual and auditory hallucinations.  The VA examiner noted that the Veteran's symptoms are moderate to severe and occur on a daily basis. 

With regard to his occupational and social history, the Veteran reported that he works in forestry approximately 60 hours per week.  He stated that he works in occupations where he is isolated from others; as isolation allows him to avoid his PTSD symptoms.  The VA examiner opined that the Veteran's overall occupational impairment is mild to moderate. 

The Veteran reported that he was raised by his mother and father.  He was 1 out of 14 children.  He stated that he has limited contact with his family and has a sense of "detachment from them."  The Veteran has been married to his current wife for the past 8 years.  He has 4 children, 2 by his first wife, and 2 from a previous relationship.  He reported "not wanting to be close to his children" due to his symptoms.  He stated that he has no relationship with his sons, but does have a relationship with his daughter.  The VA examiner noted that the Veteran has extreme difficulty in the area of social functioning.  The Veteran reported having no friends.  He also stated that he has difficulties with his wife due to restricted range of affect.  The VA examiner noted that the overall impact of his symptom of his social functioning is moderate to severe. 

Regarding daily activities, the Veteran reported that he is able to maintain his physical hygiene and grooming.  He stated that his hypervigilance and startle responses results in him avoiding other activities that would place him in public.  Therefore, activities of daily living, such as shopping, are limited.  

On mental status examination, the Veteran was pleasant and cooperative.  He was casually dressed and appropriately groomed.  His insight and judgment were good.  There was no evidence of any cognitive deficits.  Speech was slower in speed and amount.  Psychomotor activity appeared slowed.  Eye contact was variable.  His mood seemed depressed and his affect could be described as tearful and congruent with mood.  His thought processes appeared linear and his thought content appeared unremarkable.  The Veteran denied suicidal ideation.  There were also no hallucinations evident during the examination. 

The VA examiner diagnosed PTSD and assigned a GAF score of 50.  The examiner also noted that the Veteran's symptoms are severe enough to cause limitations in individual employability and moderate to severe functioning in relationships. 

VA treatment records from July 2011 reveal complaints of sleeping problems and a GAF score of 58. 

The Veteran was afforded another VA examination in August 2011, where he complained of guilty feelings, nightmares, avoidance, feelings of impending doom, hearing voices, sleeping difficulties, sadness, and difficulty being close and connected to others, and fears of harming others.  The VA examiner also noted that the Veteran experiences anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  

The Veteran has been married to his second wife for 9 years.  He has two children from the marriage, and two other children from a prior relationship.  He stated that his first marriage was difficult.  However, he reported that his current marriage is good.  He has poor relationships with his sons, but a good relationship with his daughter.  He indicated that the relationships with his sons have suffered due to the poor relationship with their mother and he also feels that he pushed them away. 
In regards to social activities, the Veteran's attends church on the first Sunday of the month.  He also stated that he only knows his neighbor across the street.  Otherwise, he reported that he "knows no one in his neighborhood." 

The Veteran stated that he is retired from work in forestry for 25 years.  He indicated that he worked by himself and did not have any difficulties while employed. 

The Veteran was diagnosed with PTSD, dysthymic disorder, insomnia related to PTSD and dysthymic disorder.  The VA examiner assigned a GAF score of 55.  The VA examiner noted that the symptoms attributable to the Veteran's PTSD include nightmares, anger, irritability, hypervigilance, avoidance, detachment and numbness.  Sleep difficulties and loss of interest in activities and people are also symptoms of the Veteran's PTSD.  The VA examiner concluded that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  In providing this conclusion, the examiner noted that it is not possible to differentiate what portion of the Veteran's occupational and social impairment is caused by each mental disorder.  The examiner noted that the Veteran's diagnosed psychiatric disorders are inextricably linked.  Specifically, the Veteran initially developed symptoms of PTSD and due to poor coping with these symptoms; he subsequently began to experience depressive symptoms and insomnia.  Therefore, it appears that the PTSD symptoms are primary and caused other impairments that led to his overall level of impairment.  

The Veteran underwent another VA examination in August 2012.  His symptoms include hypervigilance, occasional thoughts of suicide with present intent to "keep himself safe," dreams of Vietnam, avoidance, and difficulty "getting along" with his children.  In addition, the examiner noted that the Veteran exhibits anxiety.  

The diagnosis was PTSD and the Veteran was assigned a GAF score of 65.  The VA examiner found that the Veteran's PTSD results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled medication.  

Vet center treatment records show that the Veteran's PTSD symptoms include social isolation, sleep disturbances, noise intolerance, and irritability.  The Veteran showed no signs of suicidal or homicidal ideation.  

Based on review of the evidence, the Board finds that the Veteran does not demonstrate symptomatology associated with the schedular criteria required for the next higher 70 percent disability rating.  The evidence does not show the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  Although the evidence shows that the Veteran suffers from social isolation and has poor relationships with his sons, the Veteran has a relationship with his daughter and reported that his marriage is "good" during the August 2011 VA examination.  The Veteran also stated that he attends church and has not any difficulties while employed due to his PTSD symptoms.  Additionally, the Veteran does not exhibit obsessional rituals which interfere with routine activities, speech that is illogical, obscure, or irrelevant, spatial disorientation, near-continuous panic or depression affecting the ability to function independently or neglect of personal appearance and hygiene.  In fact, mental status examinations conducted throughout the course of this appeal show that the Veteran was oriented as to person, place and time. His appearance was clean and well groomed.  Examiners also noted that his insight and judgment were good. 

Lastly, the Board notes that the Veteran has been assigned GAF scores ranging from 50 to 65.  Scores in this range reflect moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers). 

With respect to suicidal ideation, the record contains one isolated reported of occasional suicidal ideation.  However, the majority of VA records during the appeal period indicate that the Veteran denied having suicidal ideation and the February 2010 VA examination report reflects the absence of suicidal/homicidal ideation.  Given the lack of evidence of chronic suicidal ideation, as well as the lack of presentation of other manifestations consistent with a 70 percent level of impairment, the Board finds that the criteria for a 70 percent evaluation are not met for any portion of the appeal period.

As the criteria for the next, higher, 70 percent rating are not met, it logically follows that the criteria for an even higher rating of 100 percent-is likewise not met.

The Board notes that the Veteran reported hallucinations during the February 2010 VA examination and at the April 2013 hearing.  Hallucinations are listed under the criteria for a 100 percent rating.  However, the weight of the evidence does not show that the Veteran's symptoms result in total occupational and social impairment.  The 50 percent disability evaluation accounts for the Veteran's social and occupational impairment, as caused by all of his symptoms.

The Board is sympathetic to the Veteran's contentions that his service-connected PTSD warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2014).

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Although the Veteran has claimed that he unemployable during the course of the appeal, he has not asserted that it is due to PTSD.  Here, there is no evidence of unemployability due to the Veteran's service-connected PTSD.  Further consideration of TDIU is not warranted.

ORDER

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.


REMAND

Additional development is required in accordance with the Joint Motion for Remand before the Veteran's claims are adjudicated.

The Veteran seeks service connection for bilateral hearing loss.  He was afforded a January 2011 VA audiological examination.  The VA examiner found that the Veteran's hearing loss is not due to, or the result of, noise exposure in service because his hearing which was "well within normal limits in both ears" upon separation.  However, in providing this opinion, the examiner failed to address the Veteran's contentions that he has had "decreased hearing for the past 35 or 40 years."  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, a new medical opinion should be obtained to address these contentions.  

Furthermore, the examiner's opinion relies largely on the absence of hearing loss at time of separation.  Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Furthermore, the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Thus, a nexus opinion, which is not solely based on the Veteran's normal hearing at separation, should be obtained.   

The Board also finds that the Veteran should be afforded a new VA examination for his shell fragment wound.  The Veteran was afforded a VA examination in August 2012.  The VA examination report only describes one of the Veteran's scars.  However, the medical evidence consistently reflects that the Veteran has entry and exit wound scars (two scars).  Separate ratings may be warranted for the Veteran's scars.  Diagnostic Code 7804.  Thus, a new examination addressing the current severity of the Veteran fragment wound, including his entry and exit scars, should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in July 2011, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner. 

After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any current hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure.  In providing an opinion, the examiner should specifically address the Veteran's allegations of hearing loss since service, as discussed above. 

A complete rationale should be provided for all opinions and the examiner's rationale cannot be premised solely on the fact that the Veteran's separation examination did not show hearing loss.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation. 

2. Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service- connected shell fragment wound.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the shell fragment wound.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  The examiner should evaluate all scars associated with the Veteran's shell fragment wound. 

3. Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


